Order, Supreme Court, New York County, entered on March 22, 1971, denying appellant’s motion to renew its application for a temporary injunction, unanimously reversed, on the law and the facts and as a matter of discretion, and injunction granted in accord with this memorandum. Appeal from the order, Supreme Court, New York County, entered on February 24, 1971, unanimously dismissed, without costs and without disbursements, as academic. In denying plaintiff’s application to renew its prior application for a temporary injunction Special Term denied plaintiff the opportunity to show that the narrowly limited view of the restrictive covenant was not applicable to the situation disclosed. Plaintiff’s business is counseling commercial organizations in regard to marketing, packaging and the like of their products. To this end it makes studies of what it deems to be the needs of various companies and then contacts those companies with a view to soliciting their business. Defendant on plaintiff’s behalf and while in its employ made presentations to prospective customers and also assigned other employees to contact specific firms to the same end. We believe the restrictive covenant in defendant’s contract, in the light of plaintiff’s known method of doing business, to be sufficiently broad to cover such firms as were being solicited by defendant or others at his -direction at the time he left plaintiff’s employ, and that he should be enjoined from soliciting them for like services. Settle order on notice. Concur — Nunez, J. P., Kupferman, Murphy, Steuer and Eager, JJ.